                     UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

WOOLSLAYER COMPANIES, INC.,                 )
                                            )
              Plaintiff,                    )
                                            )
and                                         )
                                            )
JOSEPH WOOLSLAYER,                          )
HOMER J. WOOLSLAYER, and                    )       Case No. 19-CV-0438-CVE-FHM
JOHN M. WOOSLAYER,                          )
                                            )
              Plaintiff-Intervenors,        )
                                            )
v.                                          )
                                            )
JEANNIE WOOLSLAYER,                         )
                                            )
              Defendant.                    )

                                   OPINION AND ORDER

       Now before the Court are plaintiff Woolslayer Companies, Inc.’s (WCI’s) and plaintiff-

intervenors Joseph Woolslayer’s, Homer J. Woolslayer’s, and John M. Woolslayer’s motions to alter

or amend judgment (Dkt. ## 31, 32, 33). On October 25, 2019, the Court entered an opinion and

order (Dkt. # 29) dismissing WCI’s declaratory judgment action. The Court applied the Tenth

Circuit’s Mhoon1 factors and dismissed WCI’s lawsuit because a first-filed lawsuit by Jeannie

Woolslayer was substantially similar to the declaratory judgment action. WCI and plaintiff

intervenors now move the Court to reconsider its opinion and order, arguing that the Court

misapprehended material facts.




1
       State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979 (10th Cir. 1994).
                                                  I.

       WCI’s and plaintiff intervenors’ motions were filed within 28 days of the entry of judgment

of dismissal. Under Rule 59(e), a party may ask a district court to reconsider a final ruling or

judgment when the district court has “misapprehended the facts, a party’s position, or the controlling

law.” Barber ex rel. Barber v. Colo. Dep’t of Revenue, 562 F.3d 1222, 1228 (10th Cir. 2009).

“Grounds warranting a motion to reconsider include (1) an intervening change in the controlling law,

(2) new evidence previously unavailable, and (3) the need to correct clear error or prevent manifest

injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Reconsideration

is “not available to allow a party to reargue an issue previously addressed by the court when the

reargument merely advances new arguments or supporting facts which were available for

presentation at the time of the original argument.” FDIC v. United Pac. Ins. Co., 152 F.3d 1266,

1272 (10th Cir. 1998) (quoting Cashner v. Freedom Stores, Inc., 98 F.3d 572, 577 (10th Cir. 1996)).

“A Rule 59(e) motion to reconsider is designed to permit relief in extraordinary circumstances and

not to offer a second bite at the proverbial apple.” Syntroleum Corp. v. Fletcher Int’l, Ltd., 2009 WL

761322 (N.D. Okla. Mar. 19, 2009).

                                                  II.

       WCI takes issue with certain statements in the factual background portion of the Court’s

opinion and order. However, the factual background set forth in a ruling on a motion to dismiss does

not constitute findings of fact by the Court, but rather is presumed to be true only for the purpose of

deciding the motion to dismiss. See Emergent Capital Inv. Mgmt. v. Stonepath Group, Inc., 165

F.Supp.2d 615, 625 (S.D.N.Y. 2001). “The issue is not whether a plaintiff will ultimately prevail,

but whether the claimant is entitled to offer evidence to support the claims.” Scheuer v. Rhodes, 416


                                                  2
U.S. 232, 236 (1974). The only background facts that were material to the Court’s holding were that

Jeannie Woolslayer filed a Texas lawsuit prior to WCI’s declaratory judgment lawsuit in this Court,

and that the issues were substantially similar. Therefore, the Court finds that WCI’s and plaintiff-

intervenors’ motions to alter or amend judgment under Fed. R. Civ. P. 59(e) should be denied.

       IT IS THEREFORE ORDERED that plaintiff Woolslayer Companies, Inc.’s and plaintiff-

intervenors Joseph Woolslayer’s, Homer J. Woolslayer’s, and John M. Woolslayer’s motions to alter

or amend judgment (Dkt. ## 31, 32, 33) are denied.

       DATED this 5th day of December, 2019.




                                                 3
